When an action is instituted upon an official bond, in the name of the State or of the officer of the State to whom the bond was made payable, by a person alleging himself to have sustained injury by a breach of its stipulations, he is required to set forth in the declaration how he has sustained such injury, and is entitled after judgment to receive to his own use the money therein recovered. Rev. Stat., ch. 81. Such action is therefore regarded as the action of the relator, and by his death it is abated, as other actions abate by the death of the plaintiff, unless revived in the manner prescribed by law. The general rule in regard to the revival of actions, where the plaintiff dies, is, that the cause will abate, unless the executors apply to carry it on within two terms after his death, computing from the day of his death, and not from the suggestion entered by the defendant. Rule, 1 N.C. 88; Anon., 3 N.C. 66. There was nothing in this case alleged to take it without the operation of the general rule, or to bring it within the limits of any exception thereto; and we therefore hold that the judgment of the Court below was correct.
PER CURIAM.                                                Affirmed.
Cited: Sanders v. Bean, 44 N.C. 318; Becton v. Becton, 56 N.C. 423.
(296)